Citation Nr: 0635464	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant's countable income exceeded the annual 
income limitation for the purpose of entitlement to payment 
of death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1944.  The veteran died in October 2002, and the appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined the appellant was not entitled to receive death 
pension benefits.  

The Board notes the appellant's representative has requested 
the Board accept jurisdiction of the appellant's pending 
claims for entitlement to dependency and indemnity 
compensation (DIC) and Dependents Educational Assistance 
(DEA) benefits.  The representative argues that the appellant 
submitted a notice of disagreement (NOD) as to the RO's 
November 2002 decision, which, in addition to denying 
entitlement to death pension benefits, also purported to deny 
entitlement to DIC and accrued benefits.  The Board notes the 
November 2002 determination does indeed state that the RO 
denied entitlement to death pension, DIC, and accrued 
benefits.  The Board also notes the appellant submitted an 
NOD which specifically stated she was appealing the issue of 
entitlement to DIC benefits.  However, the RO issued a 
Statement of the Case (SOC), dated in June 2004, which 
addressed only the issue of entitlement to death pension, and 
the appellant indicated on her July 2004 substantive appeal 
to the Board (VA Form 9) that she was appealing all issues 
listed on the SOC issued by the RO.  As a result, the only 
issue certified to the Board was the issue of entitlement to 
death pension and that is the only issue properly before the 
Board for appellate review.  The Board finds no prejudice to 
the appellant for this omission, however, because the RO has 
initiated development of the appellant's claim for 
entitlement to DIC benefits.  In this regard, the Board notes 
that an August 2005 Decision Review Officer Conference Report 
shows the appellant and her representative agreed that the 
November 2003 statement from the appellant would not be 
accepted as an NOD as to the issue of DIC benefits and that 
entitlement to that benefit would be developed as a new 
claim.  The RO issued a VCAA letter and rating decision in 
reference to the appellant's claim for DIC benefits in August 
and October 2005, respectively, and review of the record 
reveals the appellant has submitted an NOD as to the October 
2005 rating decision.  Therefore, the Board finds no need to 
remand or refer the issue of entitlement to DIC benefits to 
the RO, since that claim is currently pending there.  

As discussed below, this appeal turns on whether the 
appellant's income beginning in 2002, the year the late 
veteran died, exceeded the maximum limit set by law.  Her 
representative has argued that a remand is necessary to 
verify the appellant's current Social Security benefits, 
current bank account balance, and medical expenses, and to 
ascertain her current net worth, using the new income limit 
for 2005.  Any claim as to VA death pension benefits for any 
year subsequent to the year of the veteran's death is hereby 
referred to the RO for appropriate development.  

The issue of entitlement to death pension is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.  

REMAND

In November 2002, in response to her original claim following 
the death of the veteran, the RO notified the appellant that 
she was not eligible to receive death pension because her 
annual income exceeded the maximum limit set by law, and 
advised her that the limit was $6,407.00 for a surviving 
spouse with no dependents.  The appellant contends she should 
be awarded death pension benefits because her income, minus 
medical expenses and her expenses for the interment of the 
veteran, did not exceed the maximum limit for that 
annualization year.  

Entitlement to VA death pension exists if, among other 
things, an eligible claimant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
Effective December 1, 2001, the MAPR for a surviving spouse 
with no dependents was $6,407.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  Effective December 1, 2002, the 
MAPR for a surviving spouse with no dependents was raised to 
$6,497.  Effective December 1, 2003, the MAPR for a surviving 
spouse with no dependents was $6,634.  Effective December 1, 
2004, the MAPR for a surviving spouse with no dependents was 
$6,814.  Effective December 1, 2005, the MAPR for a surviving 
spouse with no dependents was raised to $7,094.  Id.  

The Board has determined that a remand is necessary in this 
case because it is unclear from the evidence of record how 
the RO determined that the appellant's annual income for her 
initial period of pension eligibility exceeded the maximum 
limit set by law.  Specifically, the Board finds the RO did 
not provide a detailed accounting and explanation of its 
decision that the appellant's countable annual income 
exceeded the limit set by law.  In this context, the Board 
notes that we have unsuccessfully attempted to reconcile the 
medical expense and total income amounts reflected in the 
evidence of record with the amounts listed in the RO's 
November 2002 decision and the June 2004 Statement of the 
Case.

The appellant's October 2002 VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits, reflects that she was receiving $874 a 
month from the Social Security Administration (SSA) and $216 
a month in retirement benefits from Exxon-Mobil Corporation.  
She also indicated that she had spent $5,737 for the deceased 
veteran's cemetery plot and burial expenses.  A detailed 
medical expense report was not provided at that time.  
Although the appellant reported receiving $874 a month from 
SSA, review of the record reveals an SSA Inquiry which 
reflects that the appellant's monthly SSA benefit was $928, 
as of October 2002.  

In the RO's November 2002 decision, the appellant's annual 
income was listed as follows: $11,136 from Social Security, 
$2,592 from Retirement, and $255 from Other Sources.  In 
denying the appellant's claim, the RO noted that the income 
limit for a surviving spouse with no dependents was $6,407, 
and found that the appellant's countable annual income 
exceeded the income limit, even considering her medical 
expenses which totaled $6,385.  Although the RO listed the 
appellant's annual income from Social Security and Retirement 
correctly, it is not clear what the reported "Other Income" 
represents, or how the RO computed the appellant's medical 
expenses, as it does not appear that she had provided 
evidence of any medical expenses.  In addition, there is no 
indication that the appellant was reimbursed for the 
veteran's cemetery plot and burial expenses, and it does not 
appear that the RO deducted those final expenses from the 
appellant's total annual income.  See 38 C.F.R. 
§ 3.272(h)(1)(ii).  In fact, the appellant's total annual 
income is not reported in the decision, and yet the decision 
includes a cursory statement that the appellant's income is 
greater than the allowable amount, even considering her 
medical expenses.  

In March 2004, the appellant submitted a detailed Medical 
Expense Report for January 1 to December 31, 2003.  A 
calculator ticker tape is attached to the expense report, 
which reflects the appellant's medical expenses totaled 
$7,235.61.  The Board assumes the ticker tape was generated 
by a member of the RO staff; however, there is no indication 
by whom this information was generated.  

In June 2004, the appellant submitted a Pension Eligibility 
Report, wherein she stated she receives $941 a month from 
Social Security and $216 from Other Retirement.  The 
appellant also reported receiving interest and dividends from 
an interest-bearing checking account totaling $14 from 
October 1, 2002, to December 31, 2002, $56 from January 1, 
2003, to December 31, 2003, and $50 from January 1, 2004, to 
December 31, 2004.   

In a June 2004 Statement of the Case, the appellant's annual 
income is listed as $13,728 from Social Security and other 
monthly income from Exxon-Mobil.  The appellant's medical 
expenses are listed as totaling $4,709.41.  Although the 
appellant's income is reported as including Social Security 
and Retirement benefits, the specific amount used for each 
type of benefit is not identified, and the Board's 
calculations for annual income, using what we believe to be 
the correct amount for each benefit, do not equal the listed 
amount of $13,728.  In addition, the Board notes that the SOC 
reflects that every medical expense reported by the appellant 
was accepted; however, the Board's calculation of the 
appellant's reported medical expenses exceeds the listed 
amount by more than $2,000.  Moreover, it does not appear 
that the RO deducted the amount the appellant paid for the 
deceased veteran's final expenses.  

Because a detailed accounting and explanation of the RO's 
decision to deny the appellant's claim is not included in the 
record, and because the Board's calculations differ 
substantially from the amounts listed in the November 2002 
decision and June 2004 SOC, the Board concludes that a remand 
is necessary for the RO to re-adjudicate the appellant's 
claim and provide a detailed accounting and explanation to 
support its decision that the appellant's countable income 
exceeded the annual income limitation for the purpose of 
entitlement to payment of death pension benefits for her 
initial eligibility period.

In view of the foregoing, to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  Arrange for a person knowledgeable in computing 
medical expenses and annual income amounts, as they 
pertain to VA death pension benefits for the 
appellant's initial period of eligibility (i.e., 
beginning in 2002), to review the pertinent evidence 
of record and re-adjudicate the appellant's claim for 
VA death pension benefits.  A detailed accounting and 
explanation must be provided for any decision made, 
including the sources and the amounts used to compute 
the appellant's outlays for medical expenses and the 
veteran's final expenses, and annual income with an 
explanation as to why any particular amount is 
excluded therefrom.

2.  If the benefit sought on appeal is not granted to 
the appellant's satisfaction, the appellant and her 
representative should be provided with a supplemental 
statement of the case (SSOC) and afforded the 
appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

